DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/1/21.
Applicant's election with traverse of claims 1-14 in the reply filed on 11/1/21 is acknowledged.  Applicant’s arguments are not persuasive.
Applicant has argued, “Restriction is only proper if the claims of the restricted groups are independent or patentably distinct and there would be a serious burden placed on the Examiner if restriction is not required (MPEP §803). The burden is on the Examiner to provide reasons and/or examples to support any conclusion in regard to patentable distinction (MPEP §803).
The Office has characterized Groups I and II as related as mutually exclusive species in an intermediate-final product relationship.
The MPEP (§806.05(j)) states that related process inventions are distinct if:
(A) the inventions as claimed do not overlap in scope, ie., are mutually exclusive;
(B} the inventions as claimed are not obvious variants; and (C) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect.

However, the (A), (B), (C) distinctions apply to related process or related products.  The restriction between groups I and II were made under intermediate-final product relationship and MPEP (§806.05(j)) states, “As an example, an intermediate product and a final product can be shown to be distinct inventions if the intermediate and final products are mutually exclusive inventions (not overlapping in scope) that are not obvious variants, and the intermediate product as claimed is useful to make something other than the final product as claimed. Typically, the intermediate loses its identity in the final product.”  The restriction of 9/2/21 used the specific form paragraph (8.14) provided in MPEP (§806.05(j)) wherein the intermediate product is useful as a packaging box/tray and there is nothing of record to show them to be obvious variants.
Applicant has argued with regard to groups I and III and II and III, “However, Applicants respectfully submit that the Office has not met the burden required by MPEP §806.05(f). The Office has not demonstrated that the product as claimed can be made. Therefore, the Office has not met the burden necessary under MPEP §306.05() to support restriction.”  However, the restriction of 9/2/21 specifically states that the product can be made by using an adhesive or tying off the package.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Kani et al. (US 2012/0052225).
Kani discloses a multilayer article  (paragraphs [0169 – 0182]) comprising at least one layer formed from an EVOH resin composition comprising: an ethylene-vinyl alcohol copolymer (A) (paragraphs [0027 – 0032], [0041 – 0044]), an unmodified ethylene-a-olefin copolymer (B) (paragraphs [0081 – 0082]), and an acid-modified ethylene-alpha-olefin copolymer(C) (paragraphs [0096 – 0108]), wherein a mass ratio [(A)/((B)+(C))] of the ethylene-vinyl alcohol copolymer (A) to a total amount of the unmodified ethylene-o-olefin copolymer (B) and the acid modified ethylene-a-olefin copolymer | (C) is from about 95/5 to about 75/25 (paragraph [0160]), a mass ratio [(B)/(C)] of the unmodified ethylene-alpha-olefin copolymer (B) to the acid modified ethylene-a-olefin copolymer (C) is from 65/35 to about 5/95 (paragraph [0157]), and a total thickness of the multilayer article is 100 microns or greater and less than 500 microns (paragraph [0182]).
Kani discloses wherein a degree of saponification of the ethylene-vinyl alcohol copolymer is 99 mol% or greater (paragraph [0044]), wherein an ethylene content of the ethylene-vinyl alcohol copolymer is about 18 mol% or greater and about 55 mol% or .
Claim(s) 1-4 and 11 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Moriyama et al. (US 2012/0052225).
Moriyama discloses a multilayer article (column 6, line 68 through column 7, line 30) comprising at least one layer formed from an EVOH resin composition 
comprising: an ethylene-vinyl alcohol copolymer (A) (column 2, lines 14-21, column 2, lines 35-50), an unmodified ethylene-a-olefin copolymer (B) (column 2, line 63 through column 3, line 2), and an acid-modified ethylene-alpha-olefin copolymer(C) (column 3, lines 10-61), wherein a mass ratio [(A)/((B)+(C))] of the ethylene-vinyl alcohol copolymer 
Moriyama discloses wherein a degree of saponification of the ethylene-vinyl alcohol copolymer is 99 mol% or greater (column 2, lines 33-50), wherein an ethylene content of the ethylene-vinyl alcohol copolymer is about 18 mol% or greater and about 55 mol% or less (column 2, lines 33-50), wherein a degree of saponification of the ethylene-vinyl alcohol copolymer is 99 mol% or greater (column 2, lines 33-50), and an ethylene content of the ethylene-vinyl alcohol copolymer is about 18 mol% or greater and about 55 mol% or less (column 2, lines 33-50), wherein the multilayer article is a multilayer film (column 6, line 68 through column 7, line 30).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriyama et al. (US 2012/0052225) in view of Kani et al. (US 2012/0052225).
 Moriyama discloses wherein the multilayer article is a multilayer film (column 6, line 68 through column 7, line 30).
Moriyama does not disclose a multilayer article comprising:  (i) a core layer (E) obtained from the EVOH resin composition of the present invention, (ii) an outer layer (T) obtained from a polyolefin resin, and (iii) an adhesive layer (Ad) between the core layer and the outer layer, comprising two outer layers, and an adhesive layer between each outer layer and a core layer, having a structure T/Ad/E/Ad/T or T/T/Ad/E/Ad/T/T, wherein the total thickness of the multilayer article is from 100 microns to about 400 microns, the thickness of each outer layer T is from about 25 microns to about 200 microns, and the thickness ratio of the core layer E to the total thickness is from about 1% to about 15%, wherein the multilayer article is a multilayer film.
Kani discloses a multilayer article comprising:  (i) a core layer (E) obtained from the EVOH resin composition of the present invention, (ii) an outer layer (T) obtained from a polyolefin resin, and (iii) an adhesive layer (Ad) between the core layer and the outer layer (paragraphs [0169 – 0182]), comprising two outer layers, and an adhesive layer between each outer layer and a core layer, having a structure T/Ad/E/Ad/T or T/T/Ad/E/Ad/T/T (paragraphs [0169 – 0182]), wherein the total thickness of the multilayer article is from 100 microns to about 400 microns, the thickness of each outer layer T is from about 25 microns to about 200 microns, and the thickness ratio of the core layer E to the total thickness is from about 1% to about 15% (since the EVOH 
Both Moriyama and Kani disclose multilayer films comprising EVOH.
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided a multilayer article comprising:  (i) a core layer (E) obtained from the EVOH resin composition of the present invention, (ii) an outer layer (T) obtained from a polyolefin resin, and (iii) an adhesive layer (Ad) between the core layer and the outer layer, comprising two outer layers, and an adhesive layer between each outer layer and a core layer, having a structure T/Ad/E/Ad/T or T/T/Ad/E/Ad/T/T, wherein the total thickness of the multilayer article is from 100 microns to about 400 microns, the thickness of each outer layer T is from about 25 microns to about 200 microns, and the thickness ratio of the core layer E to the total thickness is from about 1% to about 15%, wherein the multilayer article is a multilayer film in Moriyama in order to provide a film with improved transparency, flexibility and a film free from pinholes as taught or suggested by Kani.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kazeto et al. (US 2001/0025087) discloses a multilayered film comprising EVOH copolymer composition and other thermoplastic resins such as ethylene-propylene and polyolefin-maleic anhydride copolymers.  Kazeto discloses that an alkali metal salt is added to the resin composition.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        
MCM
January 2, 2022